Citation Nr: 1015068	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had World War II service.  He died in December 
1972.  The appellant is advancing her appeal as the Veteran's 
widow.   

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in June 2008 for further development.  

The Board notes that per its June 2008 remand, the RO 
clarified with the appellant whether the American Defenders 
of Bataan and Corregidor, Inc. is her service organization.  
The Board was concerned that the American Defenders of Bataan 
and Corregidor, Inc. had not submitted any correspondence.  
In a statement received in March 2009, the Appellant 
confirmed that she selected American Defenders of Bataan and 
Corregidor, Inc. to represent her.  The Board notes that 
copies of a July 2009 supplemental statement of the case and 
an April 2010 letter were sent to American Defenders of 
Bataan and Corregidor, Inc.  No response has been received 
from the American Defenders of Bataan and Corregidor, Inc. 
withdrawing representation.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1972; the death certificate 
lists multiple duodenal ulcers, gastro enterorrhagia, and 
status post Billroth I as the cause of death.  

2.  The Veteran was not service-connected for any disability.  


3.  The appellant's claim for entitlement to service 
connection for the cause of the Veteran's death was denied by 
the Board in February 2003.  

4.  The appellant filed a motion for reconsideration that was 
received in April 2003.  

5.  Reconsideration for the cause of the Veteran's death was 
denied in June 2003; and the appellant did not appeal to the 
United States Court of Appeals for Veterans Claims.  

6.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the Veteran's death has been received since the February 
2003 Board decision.  

7.  The disabilities that caused the Veteran's death were not 
manifested during the Veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  The February 2003 Board decision which denied entitlement 
to service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
February 2003 denial of service connection for the cause of 
the Veteran's death, and the claim of service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection, no 
further discussion of VCAA is necessary at this point.

Regarding the issue of entitlement to service connection for 
the cause of the Veteran's death, the RO provided the 
appellant pre-adjudication notice by letters dated in July 
2003 and January 2006.  The RO also provided the appellant 
with an undated notice following the June 2008 remand.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Hupp v. Nicholson, 20 Vet. App. 1 (2006) informing her of 
the requirements of a claim for dependency and indemnity 
compensation (DIC) based on conditions not yet service-
connected.

While the July 2003, January 2006 and undated notification 
did not advise the appellant of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claim is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   

While the undated notice was not provided prior to the March 
2006 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2009 supplemental 
statement of the case, following the provision of notice 
after the June 2008 remand.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained the Veteran's death certificate and private 
treatment records; and assisted the appellant in obtaining 
evidence.  On a response received in August 2009, the 
appellant checked the appropriate line to indicate that she 
had more information or evidence to submit and requested that 
the VA wait the full 30-day period to allow her the 
opportunity to submit the information or evidence.  A 
November 1972 treatment record from Veterans Memorial 
Hospital was received in response.  The Board notes that no 
waiver of RO review has been received.  However, the 
additional evidence is not new evidence as the RO has 
previously reviewed it. 

As discussed below, the appellant asserts and the Veteran's 
friend mentioned (in a letter written in April 2006) that Dr. 
Isaac Coronado diagnosed an ulcer in 1942.  However, two 
requests were made for records from Dr. Coronado, and no 
response has been received to date.

Regarding Dr. Nilo Vita, by letter received in April 2009, 
Dr. Vita's son stated that Dr. Vita had passed away in 1995 
and that there are no records regarding the Veteran.  

Overall, the RO has complied with the remand directives.  
Here, Hupp and DIC notice were sent to the appellant; 
translations of documents written in Tagalog were provided; 
and clarification of representation was made.  With regard to 
whether the notice was compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Board notes that since the issue has 
been reopened, no further discussion is necessary.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant and her representative have 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Laws and Regulations

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
peptic ulcer, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material

The appellant is trying to reopen her claim of entitlement to 
service connection for cause of the Veteran's death.  The 
Veteran's death certificate reveals that the Veteran died of 
multiple duodenal ulcers, gastro enterorrhagia, and status 
post Billroth I.  The Veteran was not service-connected for 
any disability.  

For procedural background, the Board notes that a claim for 
service connection for the cause of the Veteran's death was 
denied by the Board in February 2003.  The appellant was 
informed of the decision and filed a motion for 
reconsideration that was received in April 2003.  However, 
the motion was denied in June 2003, and the appellant did not 
appeal to the United States Court of Appeals for Veterans 
Claims.  Under the circumstance, the Board finds that its 
February 2003 decision became final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).

The evidence of record at the time of the February 2003 Board 
decision consisted of service treatment and personnel 
records; the Veteran's death certificate; 1972 treatment 
records from Veterans Memorial Hospital; and a transcript 
from an August 2002 personal hearing.  The record also 
consisted of evidence showing that the Veteran's doctors have 
passed away: certifications of facts of death that appear in 
the Register of Deaths of Nagcarian, Laguna for Isaac 
Coronado and Jose M. Virtucio; and a copy of Nilo C. Vita's 
death certificate.   

Additionally, there were various statements from the 
appellant linking the Veteran's ulcers to service; and 
claiming that the Veteran was treated by Dr. Isaac Coronado 
in April 1942 for malaria and ulcer.  

The Board denied the appellant's claim explaining that there 
was no objective medical evidence that the Veteran had any 
type of stomach ulcer or other gastrointestinal disability 
during service or within one year from separating from 
service in 1945.  The Board noted the absence of a competent 
medical opinion linking any stomach ulcer or gastrointestinal 
disability to military service.

The Board notes that the claim was adjudicated based on the 
merits as reflected in a July 2009 supplemental statement of 
the case.  In effect, the RO reopened the claim.  Although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Evidence submitted since the February 2003 Board decision 
includes a February 2006 statement from the Veteran's friend 
(E.D.) who stated that he knew that the Veteran had an ulcer 
in 1946, which the Board notes is one year following service.

The Board finds that this new evidence does relate to an 
unestablished fact necessary to substantiate the appellant's 
claim of service connection for the cause of the Veteran's 
death; is not cumulative and redundant; and does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, 
the Board finds that the claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.  
See 38 U.S.C.A. § 5108.

Cause of Death

The appellant maintains that the stomach ulcer and 
gastrointestinal disability are related to service.  In a 
statement received in August 2009, she explained that after 
World War II the Veteran had been sickly and had to go to the 
hospital often.  In support of her claim, she submitted 
statements from the Veteran's friends and family stating that 
the Veteran was treated for ulcers post service.  

The appellant also submitted lay statements from the 
Veteran's friends and relatives, who altogether noted that 
Dr. Coronado treated the Veteran for ulcers.  In a statement 
received in May 2002, the appellant asserted that Dr. 
Coronado treated the Veteran in 1942.  However, when she 
testified under oath before a Decision Review Officer (DRO) 
in an August 2002 hearing, she stated that 
Dr. Coronado treated the Veteran for recurrent ulcer from 
1953 to 1965.  Nevertheless, in a statement received in 
September 2002, she stated that the 1953 to 1965 reference 
was an error and that Dr. Coronado treated the Veteran in 
1942 for an ulcer.  In an April 2006 letter, the Veteran's 
friend stated that Dr. Coronado treated the Veteran in 1942.

The Board acknowledges that at the August 2002 DRO hearing, 
the Veteran's fellow service member testified that while in 
service, the Veteran told him that he had an ulcer.  However, 
service treatment records are silent for any complaints of or 
treatments for any stomach ulcers and gastrointestinal 
disabilities.  On a September 1945 physical examination, 
medical personnel deemed the Veteran's abdominal viscera 
"ok" and did not indicate any stomach ulcer and 
gastrointestinal disability.  Moreover, a September 1945 
affidavit for Philippine Army Personnel shows that the 
Veteran replied "none" when asked to list wounds and 
illnesses incurred.    

The Board acknowledges the assertions of the appellant that 
the ulcers are related to service.  The Board also 
acknowledges E.D.'s February 2006 statement that he knew that 
the Veteran had an ulcer in 1946, which the Board notes is 
one year following service.  In adjudicating a claim, the 
Board must assess the competence and credibility of lay 
statements of the Veteran.  The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the 
competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

The appellant and the Veteran's friends and family are 
certainly competent to testify as to symptoms they had 
witnessed.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007).  However, they are not competent to diagnose ulcers 
and determine the etiology of the ulcers since this requires 
medical knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Further, a May 1947 examination shows that clinical 
evaluation of the abdominal wall and viscera were normal.  
Additionally, in a May 1947 affidavit for Philippine Army 
Personnel, the Veteran replied "none" when asked to list 
any wounds and illnesses incurred from December 1941.  If the 
Veteran did have ulcer in 1946, one would expect that medical 
personnel and/or the Veteran, especially, would have 
mentioned that on the examination and affidavit, 
respectively.  The Boards finds the medical assessments by 
medical personnel and the Veteran's report of symptomatology 
is entitled to more weight than the lay assertions made by 
the appellant and the Veteran's friends and family many years 
after service.  

A November 1972 treatment record from Veterans Memorial 
Hospital shows that the Veteran was first admitted to the 
facility in 1967 because of pectic ulcer.  While not 
determinative by itself, it is also significant that there is 
no evidence of ulcers and gastrointestinal disability for 
approximately 22 years after service.  This lengthy period 
without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
one year presumption of in-service incurrence is not for 
application.

In a statement received in May 2006, the appellant reported 
that Dr. Vita had treated the Veteran in 1967.  However, as 
noted above, Dr. Vita's son notified the RO that his father 
passed away in June 1995 and that "there are no more records 
that could be found" regarding the Veteran.  The Board 
acknowledges the appellant's December 2005 statement that 
"Dr. Vita told me that the disease of my husband can't be 
totally cured because he got it in Bataan when he was a 
soldier during World War II."  The Board notes that this is 
not competent evidence.  What a physician said and the 
layman's account of what he reportedly said is simply too 
attenuated and inherited unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Likewise, the following evidence is not competent medical 
evidence: an April 2006 statement from a friend claiming that 
Dr. Isaac Coronado told the Veteran that he had ulcers in 
1942.  See Id.  
 
Based on the medical evidence of record, the Board finds that 
service connection for the Veteran's cause of death is not 
warranted.  Overall, there is no evidence of ulcers or 
gastrointestinal disabilities in service, and service 
incurrence for peptic ulcer cannot be presumed because there 
is no competent medical evidence within one year after 
service.  The Board sympathizes with the appellant for her 
loss.  However, the preponderance of the evidence is against 
a finds of a link between the Veteran's cause of death and 
his service.  The appellant's claim must be denied.  See Ruiz 
v. Gober, 10 Vet. App. 352 (1997).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 
2002). 
 

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for the cause of the 
Veteran's death.  To this extent, the appeal is granted.  

Entitlement to service connection for the cause of the 
Veteran's death is not warranted.  To this extent, the appeal 
is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


